TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00801-CV



                                       Latonya Wilson, Appellant

                                                     v.

               Texas Department of Protective and Regulatory Services, Appellee


         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
             NO. FM200863, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                               MEMORANDUM OPINION


                The attorney ad litem for the child who was the subject of this termination proceeding has

filed a motion to dismiss the appeal for want of prosecution. We will grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.3(b).

                Appellant Latonya Wilson filed a notice of appeal on December 23, 2002. She did not file

an affidavit of indigence with or before the notice of appeal. See Tex. R. App. P. 20.1(c)(1). Appellant

filed a motion for new trial and statement of points on appeal on December 20, 2002. See Tex. Fam. Code

Ann. ' 263.405(b) (West 2002). The trial court denied the motion for new trial, found the appeal not

frivolous, but found that appellant had not established a right to proceed as an indigent because no affidavit

of indigence had been filed. The court informed appellant that she could file a motion for extension of time

with this Court. Such a motion was filed and granted by this Court, extending the due date until February 3,

2003. A motion for extension of time to file appellant=s brief was granted, setting a due date of February
17, 2003.1 To date, no affidavit of indigence has been filed, no payment arrangements for the reporter=s

record have been made, no filing fees due in this Court have been paid, no brief has been filed, and

appellant has not responded to the motion to dismiss. Accordingly, we grant the motion and dismiss the

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                                 Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: March 6, 2003




   1
    Although the trial court denied indigent status to appellant, nevertheless a clerk=s record was filed on
December 27, 2002 without pre-payment of costs.


                                                     2